 1

 2

 3

 4
 5

 6
                              UNITED STATES DISTRICT COURT
 7                           WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
 8
     ROSE GAITEIRO, a married person,
 9                                                   No.: 2:20-cv-00015-RSM
                          Plaintiff,
10                                                   ORDER GRANTING STIPULATED
            v.                                       MOTION FOR DISMISSAL
11
     HCC LIFE INSURANCE COMPANY,
12
                          Defendant.
13

14
            THIS MATTER, having come on before the Court on the stipulated motion to
15
     dismiss;
16
            IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that this case and all
17
     claims are dismissed with prejudice and without costs to any party.
18
            DATED this 19th day of March 2020.
19

20

21
                                                A
                                                RICARDO S. MARTINEZ
                                                CHIEF UNITED STATES DISTRICT JUDGE
22

23

24

25

26

 ORDER GRANTING STIPULATED MOTION                                          FOGARTY LAW GROUP PLLC
                                                                           1001 Fourth Avenue, Suite 3200
 FOR DISMISSAL - 1                                                         Seattle, Washington 98154
                                                                           (206) 826-9400
